UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4970



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SERGIO MEDINA-PAREDES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cr-00273-HMH)


Submitted:   July 2, 2008                 Decided:   July 30, 2008


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Columbia, South Carolina; Max B. Cauthen, III, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sergio    Medina    Paredes     pled    guilty    without     a   plea

agreement to unlawful reentry into the United States by a deported

alien, in violation of 8 U.S.C. § 1326(a) and (b)(2) (2000), and

was sentenced to forty-six months in prison. Medina Paredes timely

appealed.     Medina Paredes’ attorney filed a brief in accordance

with Anders v. California, 386 U.S. 739 (1967), certifying that

there are no meritorious grounds for appeal, but questioning

whether the district court fully complied with Fed. R. Crim. P. 11

at the guilty plea hearing and whether the district court abused

its   discretion     by   imposing     an   unreasonable      sentence.        The

Government did not file a reply brief.             Medina Paredes was advised

of his right to file a pro se supplemental brief, and but has not

done so.    Finding no reversible error, we affirm.

            Medina Paredes suggests that the district court erred by

not fully complying with Fed. R. Crim P. 11 at the guilty plea

hearing.      Contrary     to   this    assertion,      the    district       court

meticulously followed Rule 11 to ensure that Medina Paredes fully

understood the significance of his guilty plea and that the plea

was knowing and voluntary.        Medina Paredes stated that he was of

sound mind and was not under the influence of drugs or alcohol, and

the court found him competent to enter a plea.               Medina Paredes had

discussed the charges and consulted with his attorney and was

satisfied with the services rendered.               The court explained the


                                     - 2 -
charges against him and that he was subject to a maximum sentence

of up to twenty years in prison, and Medina Paredes stated that he

understood the elements of the charges and the possible penalties.

Medina    Paredes     also    agreed     that    by    pleading      guilty,   he    was

admitting he was indeed guilty of the charges against him, waived

any substantive defenses and objections to any defects in the

proceedings, and relinquished his right to a jury trial. He agreed

that no one forced him to plead guilty or promised him a particular

sentence.     Medina Paredes also agreed that his sentence would be

determined after the presentence report was completed, acknowledged

that   the   guidelines      were   advisory,         and    that   the   judge   could

sentence     him    to   a   punishment     more      or    less    severe   than    the

guidelines range.         Counsel summarized the facts in the case, and

Medina Paredes agreed that they were true and he was indeed guilty.

The court found Medina Paredes’ plea was knowing and voluntary, and

accepted the plea of guilty.             In light of this record, we find the

district court fully complied with the mandate of Rule 11.

             Medina Paredes next suggests that the forty-six-month

term imposed by the district court was unreasonable.                      We disagree.

After United States v. Booker, 543 U.S. 220 (2005), a district

court is no longer bound by the range prescribed by the sentencing

guidelines.        However, in imposing a sentence post-Booker, courts

still must calculate the applicable guidelines range after making

the    appropriate       findings   of    fact    and       consider   the   range    in


                                         - 3 -
conjunction with other relevant factors under the guidelines and

§ 3553(a).     Gall v. United States, 128 S. Ct. 586, 596 (2007).                      The

court must give both parties “an opportunity to argue for whatever

sentence they deem appropriate,” and the district judge “may not

presume that the Guidelines range is reasonable.” Gall, 128 S. Ct.

at   596-97.     Instead,     the    court      must    make    an       “individualized

assessment based on the facts presented.”                Id. at 597.            This court

will affirm a post-Booker sentence if it “is within the statutorily

prescribed     range    and   is    reasonable.”          Id.       at    433   (internal

quotation marks and citation omitted).                  “[A] sentence within the

proper advisory Guidelines range is presumptively reasonable.”

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see

Rita   v.   United     States,     127    S.    Ct.    2456,    2462,       2465   (2007)

(permitting     appellate        courts        to   afford      a        presumption   of

reasonableness to a within-Guidelines sentence).

             Here, the district court sentenced Medina Paredes post-

Booker and appropriately treated the guidelines as advisory.                           The

court sentenced Medina Paredes after considering the sentencing

guidelines and the § 3553(a) factors, as instructed by Booker. The

parties were permitted to argue for the sentences they desired;

however, Medina Paredes lodged no objections to the PSR or the

application of the advisory guidelines. Medina Paredes’ forty-six-

month sentence is at the bottom of the advisory guidelines range of




                                         - 4 -
46 to 57 months and well below the twenty-year statutory maximum

sentence authorized by 8 U.S.C. § 1362(b)(2)(2000).

           Neither   Medina   Paredes       nor   the       record   suggests   any

information    to   rebut   the   presumption      that       his    sentence    was

reasonable.    We therefore conclude that the sentence was eminently

reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore affirm Medina Paredes’s conviction and sentence.                      This

court requires that counsel inform Medina Paredes, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Medina Paredes requests that a petition be

filed,   but   counsel   believes    that     such      a    petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on Medina Paredes.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                    - 5 -